Citation Nr: 1819001	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-26 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for a bilateral ankle disorder. 

3.  Entitlement to service connection for a bilateral leg disorder, to include radiculopathy secondary to a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.  The Veteran then served with the California Army National Guard from January 1993 to June 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In June 2016 the Board remanded the claims of service connection for a lumbar spine disorder, bilateral ankle disorder, and bilateral leg disorder, to include radiculopathy secondary to a lumbar spine disorder for further development.  However, during the pendency of the appeal, in a December 2016 rating decision, the RO granted service connection for the lumbar spine disorder, left ankle sprain, right ankle sprain, and radiculopathy right lower extremity.  As this represents a full grant of the benefit sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case (SSOC) with regard to the claim for service connection for radiculopathy, left lower extremity.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 


FINDING OF FACT

It is reasonably shown that the Veteran's left leg radiculopathy was caused by his service connected lumbar spine disorder. 


CONCLUSION OF LAW

The criteria for service connection for left leg radiculopathy are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in July 2017. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Analysis 

The Veteran contends that his left leg radiculopathy is secondary to his service-connected lumbar spine disorder.

The Veteran has a current disability.  On a July 2017 VA physical medicine rehabilitation consultation, the Veteran reported right lower extremity and left lower extremity radiating pain up to his feet.  The impression was EMG evidence of bilateral L4-5 chronic motor radiculopathy.  Therefore, the Veteran has a current disability.  The Board notes that the Veteran is service connected for lumbar spine degenerative arthritis, satisfying the second element of secondary service connection.  

On an August 2016 VA Back examination, the examiner noted that the Veteran has a current low back and leg disability.  The examiner opined that, "if the low back condition is considered by the Rater to be service connected, then the leg conditions would be considered radiculopathy and secondary to the low back condition."  On a November 2017 VA Peripheral Nerves Conditions examination, the examiner reported a right leg radiculopathy diagnosis.  

VA treatment records contain evidence of lumbar radiculopathy associated with the Veteran's back disability, to include degenerative disc disease.  The Board is cognizant of the November 2017 VA examiner's finding of right leg radiculopathy but not left leg radiculopathy.  However, the examiner did not explain the conflict between his findings with the other objective medical evidence of record.  Moreover, the August 2016 examiner provided a favorable rationale, indicating that "if the low back condition is considered by the Rater to be service connected, then the leg conditions would be considered radiculopathy and secondary to the low back condition."  As the relevant treatment records and examinations in the claim file indicate the bilateral lower extremity radiculopathy is associated with the Veteran's current back disability, service connection for left lower extremity radiculopathy secondary to the service-connected low back disability is warranted.  38 U.S.C.§ 5107 (b); 3.303(d), 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a left leg disorder, to include radiculopathy secondary to a lumbar spine disorder, is granted.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


